Exhibit 10.1
 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of October 26, 2007, by and among the lenders identified on the signature pages
hereof (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), WELLS FARGO FOOTHILL, INC., a California
corporation, as the arranger and administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”), B
& B B, INC., a Nevada corporation (“B&BB”), CASABLANCA RESORTS, LLC, a Nevada
limited liability company (“CBR”), OASIS INTERVAL MANAGEMENT, LLC, a Nevada
limited liability company (“OIO”), OASIS RECREATIONAL PROPERTIES, INC., a Nevada
corporation (“ORP”), RBG, LLC, a Nevada limited liability company (“RBG”), and
VIRGIN RIVER CASINO CORPORATION, a Nevada corporation (“VRCC”; BB&B, CBR, OIM,
OIO, ORP, RBG and VRCC are referred to hereinafter each individually as a
“Borrower” and collectively, jointly and severally, as the “Borrowers”), with
reference to the following:
 
WHEREAS, Borrowers, Lenders, and Agent are parties to that certain Credit
Agreement entered into as of December 20, 2004 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”);
 
WHEREAS, Borrowers have requested that Lenders make certain amendments to the
Credit Agreement; and


WHEREAS, subject to the terms and conditions set forth herein, Lenders are
willing to make the amendments requested by Borrowers.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1.      Defined terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement.
 
2.      Amendments to Credit Agreement.
 
(a)           Section 6.16(b)(i) of the Credit Agreement, Capital Expenditures,
is hereby amended and modified by deleting such clause in its entirety and
inserting the following in lieu thereof:
 
“(i)           Capital Expenditures.  Capital Expenditures in any fiscal year in
excess of the amount set forth in the following table for the applicable period:
 



--------------------------------------------------------------------------------


 
Fiscal Year 2005
Fiscal Year 2006
Fiscal Year 2007
Fiscal Year 2008
$13,000,000
$12,000,000
$18,000,000
$19,000,000

 
provided, however, that if during any fiscal year the amount of all Capital
Expenditures permitted to be made is not so made (the “Unused Amount”), such
Unused Amount may be used in the immediately succeeding fiscal year in an amount
equal to the Unused Amount (such amount, the “Carry-Over Amount”); provided
further that (A) in such succeeding fiscal year, Capital Expenditures shall be
deemed to have been made first from the amount permitted to be made for such
fiscal year and, second, from the Carry-Over Amount, and (B) no Carry-Over
Amount may be carried forward to any fiscal year other than the immediately
succeeding fiscal year.”
 
(b)           Schedule 1.1 of the Credit Agreement, Definitions, is hereby
amended and modified by restating the following definition in its entirety:
 
 ““EBITDA” means, with respect to any fiscal period, Borrowers’ and their
Subsidiaries’ combined net earnings (or loss), minus extraordinary gains (net of
any extraordinary losses) and interest income, plus interest expense, income
taxes, depreciation and amortization and non-cash, non-operating write-offs for
such period, in each case, as determined in accordance with GAAP.”
 
(c)           Schedules 5.2 and 5.3 to the Credit Agreement are hereby amended
and restated as of the date hereof by deleting each such schedule in its
entirety and inserting in lieu thereof the schedules attached hereto.
 
(d)           Exhibit C-1 to the Credit Agreement is hereby amended and restated
as of the date hereof by deleting such exhibit in its entirety and inserting in
lieu thereof the exhibit attached hereto.
 
3.      Conditions Precedent to Amendment. The satisfaction of each of the
following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof:
 
(a)           Agent shall have received this Amendment, duly executed by the
parties hereto, and the same shall be in full force and effect.
 
(b)           The representations and warranties herein and in the Credit
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date hereof, as though made on such date (except to
the extent that such representations and warranties relate solely to an earlier
date).
 
 

--------------------------------------------------------------------------------


 
(c)           No Default or Event of Default shall have occurred and be
continuing on the date hereof, nor shall result from the consummation of the
transactions contemplated herein.
 
(d)           No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrowers, any Guarantor, Agent or any Lender.
 
4.      Representations and warranties.  Each Borrower represents and warrants
to Lenders and Agent that (a) the execution, delivery, and performance of this
Amendment and of the Credit Agreement, (i) are within its powers, (ii) have been
duly authorized by all necessary action, and (iii) are not in contravention of
any law, rule, or regulation applicable to it, or any order, judgment, decree,
writ, injunction, or award of any arbitrator, court, or Governmental Authority,
or of the terms of its Governing Documents, or of any contract or undertaking to
which it is a party or by which any of its properties may be bound or affected;
and (b) this Amendment and the Credit Agreement are legal, valid and binding
obligations of each Borrower, enforceable against such Borrower in accordance
with their respective terms.
 
5.      Choice of law.  The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.
 
6.      Counterpart execution.  This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart.  Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment.  Any party delivering an
executed counterpart of this Amendment by telefacsimile or electronic mail also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.
 
7.      Effect on Loan Documents.
 
(a)           The Credit Agreement and each of the other Loan Documents shall be
and remain in full force and effect in accordance with their respective terms
and hereby are ratified and confirmed in all respects.  The execution, delivery,
and performance of this Amendment shall not operate, except as expressly set
forth herein, as a modification or waiver of any right, power, or remedy of
Agent and Lenders under the Credit Agreement or any other Loan Document.  The
waivers, consents, and modifications herein are limited to the specifics hereof,
shall not apply with respect to any facts or occurrences other than those on
which the same are based, shall not excuse future non-compliance with the Loan
Documents, and shall not operate as a consent to any further or other matter
under the Loan Documents.
 
(b)           Upon and after the effectiveness of this Amendment, each reference
in the Loan Agreement to “this Agreement,” “hereunder,” “herein,” “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Credit Documents to “the Credit Agreement,” “thereunder,” “therein,”
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as modified or amended hereby.
 
 

--------------------------------------------------------------------------------


 
(c)           To the extent that any terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any terms or conditions of the
Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.
 
(d)           This Amendment is a Loan Document.
 
8.      Entire agreement.  This Amendment embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous agreements or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.
 
[Signature pages follow]
 
 
 
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
 
 

 
B & B B, INC., 
 
a Nevada corporation 
     
By:
/s/ Robert R. Black, Sr.
  Title:                
CASABLANCA RESORTS, LLC, 
 
a Nevada limited liability company 
     
By:  
/s/ Robert R. Black, Sr.
  Title:                
OASIS INTERVAL MANAGEMENT, LLC, 
 
a Nevada limited liability company 
     
By:  
/s/ Robert R. Black, Sr.
  Title:                
OASIS INTERVAL OWNERSHIP, LLC, 
 
a Nevada limited liability company 
     
By:  
/s/ Robert R. Black, Sr.
  Title:                
OASIS RECREATIONAL PROPERTIES, INC., 
 
a Nevada corporation 
     
By:  
/s/ Robert R. Black, Sr.
  Title:  

 
 

--------------------------------------------------------------------------------


 
 

 
RBG, LLC, 
 
a Nevada limited liability company 
     
By:
/s/ Robert R. Black, Sr.
  Title:                
VIRGIN RIVER CASINO CORPORATION, 
 
a Nevada corporation 
     
By:  
/s/ Robert R. Black, Sr.
  Title:  

 
 
 

--------------------------------------------------------------------------------


 
 

 
WELLS FARGO FOOTHILL, INC., 
 
a California corporation, as Agent and as a Lender 
     
By:
/s/ Steve Scott
  Title: VP

 
 
 
 
 

--------------------------------------------------------------------------------


 
 
Schedule 5.2
 
Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:


Monthly (within 30 days of each month, with a 50 day grace period at quarter end
and 50 day grace period at fiscal year end)
 
(a) a detailed calculation of the Borrowing Base, including a schedule of EBITDA
for the preceding twelve (12) month period having ended on the last day of such
month, accompanied by such reporting detail and documentation as may be
reasonably requested by Agent.
 
Quarterly (within 50 days of quarter end)
 
(b) a detailed report including (i) cage-cash on hand as of the end of the
reporting period; (ii) “handle revenues” and “win revenues”; (iii) comparisons
of such results for the period covered in such report with the corresponding
results for such prior periods as Agent may reasonably request; and (iv) such
other information relative to gaming operations as Agent may reasonably request,
and
 
(c) the minimum bankroll requirement worksheet as required by the Nevada Gaming
Authorities of Borrowers.
Within 5 days after any occurrence
 
(d) copies of each report in respect of any Borrower’s business issued by a
Nevada Gaming Authority (including any ‘Exception Report’ or other audit finding
issued by any Nevada Gaming Authority in respect of any audit of any Borrower
performed by such Nevada Gaming Authority) or made by a Borrower to any Nevada
Gaming Authority.
Upon request by Agent
 
(e) such other reports as to the Collateral or the financial condition of the
Borrowers as Agent may reasonably request from time to time.
 








--------------------------------------------------------------------------------


 
 
Schedule 5.3
 
Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth set forth below at the following times in form
satisfactory to Agent:


 
as soon as available, but in any event within 30 days (50 days in the case of a
month that is the end of Borrowers’ fiscal quarters) after the end of each month
during each of Borrowers’ fiscal years
 
 
 
(a) an unaudited combined balance sheet and an unaudited combined and combining
income statement covering Borrowers’ operations during such period, and
 
(b) a Compliance Certificate certifying that Borrowers have timely filed all tax
returns required to be filed by Borrowers, and have timely paid all taxes on
Borrowers and  their respective properties, assets, income, and franchises
(including Real Property taxes, gaming taxes, and payroll taxes), other than any
such taxes that are the subject of a Permitted Protest.
 
as soon as available, but in any event within 50 days after the end of each
fiscal quarter
 
 
 
(c) an unaudited combined statement of cash flow covering Borrowers’ operations
during such period.
 
 
 
as soon as available, but in any event within 95 days after the end of each of
Borrowers’ fiscal years
 
 
 
(d) combined and combining financial statements of Borrowers and their
Subsidiaries for each such fiscal year, audited by independent certified public
accountants  reasonably acceptable to Agent and certified, without any
qualifications, by such accountants to have been prepared in accordance with
GAAP (such audited financial statements to include a balance sheet, income
statement, and statement of cash flow and, if prepared, such accountants’ letter
to management), and
 
(e) a Compliance Certificate signed by the chief executive officer or chief
financial officer of  Borrowers reconfirming the completeness and accuracy of
the  representations and warranties set forth in Section 4.
 
as soon as available, but in any event at the start of Borrowers’ fiscal years,
 
 
(f) copies of Borrowers’ Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for forthcoming fiscal year 2008, quarter by quarter, certified by
the chief financial officer as being such officer’s good faith estimate of the
financial performance of  Borrowers during the period covered thereby.
 
As soon as a Borrower has knowledge thereof
 
 
(g) notice of any proposed legislation or administrative action specifically
affecting Borrowers’ gaming activities introduced before any Governmental
Authority.
 
promptly, but in any event within 5 days after a Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,
 
 
 
(h) notice of such event or condition and a statement of the curative action
that Borrowers propose to take with respect thereto.

 

 

--------------------------------------------------------------------------------


 
 
 
promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on any Borrower or any Subsidiary of
a Borrower,
 
 
 
(i) notice of all actions, suits, or proceedings brought by or against Borrowers
or any Subsidiary of Borrowers before any Governmental Authority which
reasonably could  be expected to result in a Material Adverse Change.
 
upon the request of Agent,
 
 
 
(j) any other information reasonably requested relating to the financial
condition of Borrowers or their Subsidiaries, and
 
(k) satisfactory evidence of payment of applicable excise taxes in each
jurisdictions in which (i) such Borrower conducts business or is required to pay
any such excise tax,  (ii) where such Borrower’s failure to pay any such
applicable excise tax would result in a Lien on the property or assets of such
Borrower, or (iii) where such Borrower’s failure to pay any such applicable
excise tax reasonably could be expected to result in a Material Adverse Change
 

 
 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT C-1
 
FORM OF COMPLIANCE CERTIFICATE
 
[on Administrative Borrower’s letterhead]
 
To:
Wells Fargo Foothill, Inc.

 
2450 Colorado Avenue

 
Suite 3000 West

 
Santa Monica, California  90404

 
Attn: Specialty Finance Manager

 
Re:           Compliance Certificate
dated  _______________________                                                          
 
Ladies and Gentlemen:
 
Reference is made to that certain CREDIT AGREEMENT (the “Credit Agreement”)
dated as of December 20, 2004, by and among the lenders identified on the
signature pages thereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), WELLS FARGO FOOTHILL, INC., a
California corporation, as the arranger and administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
“Agent”),B & B B, INC., a Nevada corporation (“B&BB”), CASABLANCA RESORTS, LLC,
a Nevada limited liability company (“CBR”), OASIS INTERVAL MANAGEMENT, LLC, a
Nevada limited liability company (“OIM”), OASIS INTERVAL OWNERSHIP, LLC, a
Nevada limited liability company (“OIO”), OASIS RECREATIONAL PROPERTIES, INC., a
Nevada corporation (“ORC”), RBG, LLC, a Nevada limited liability company
(“RBG”), and VIRGIN RIVER CASINO CORPORATION, a Nevada corporation (“VRCC”;
B&BB, CBR, OIM, OIO, ORC, RBG, and VRCC, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”).  Capitalized terms used in this Compliance
Certificate have the meanings set forth in the Credit Agreement unless
specifically defined herein.
 
Pursuant to Schedule 5.3 of the Credit Agreement, the undersigned officer of
Administrative Borrower hereby certifies that:
 
1.           The financial information of Borrowers and their Subsidiaries
furnished in Schedule 1 attached hereto, has been prepared in accordance with
GAAP (except for year-end adjustments and the lack of footnotes), and fairly
presents in all material respects the financial condition of Borrowers and their
Subsidiaries.
 
2.           Such officer has reviewed the terms of the Credit Agreement and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and condition of Borrowers and their Subsidiaries
during the accounting period covered by the financial statements delivered
pursuant to Schedule 5.3 of the Credit Agreement.
 
3.           Borrowers have timely filed all tax returns required to be filed by
Borrowers, and have timely paid all taxes on Borrowers and their respective
properties, assets, income, and franchises (including Real Property taxes,
gaming taxes, and payroll taxes), other than any such taxes that are the subject
of a Permitted Protest.
 
4.           Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, specifying the nature and period of existence thereof and what action
Borrower and their Subsidiaries have taken, are taking, or propose to take with
respect thereto.
 
 

--------------------------------------------------------------------------------


 
5.           The representations and warranties of Borrowers and their
Subsidiaries set forth in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof (except
to the extent they relate to a specified date), except as set forth on Schedule
3 attached hereto.
 
6.           Borrowers and their Subsidiaries are in compliance with the
applicable covenants contained in Section 6.16 of the Credit Agreement as
demonstrated on Schedule 4 hereof.
 
[Signature Pages Follow.]
 
 
 
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _____ day of _______________, ________.
 
 

 
B & B B, INC., as Administrative Borrower 
       
By:
   
Name:
 
  Title:  

 
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE 1
 
Financial Information
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE 2
 
Default or Event of Default
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE 3
 
Representations and Warranties
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE 4
 
Financial Covenants
 
 
1.           Minimum EBITDA.
 
Borrowers’ and their Subsidiaries’ EBITDA, measured on a month-end basis, for
the month period ending _________, ________ is $______________, which amount
[is/is not] greater than or equal to the amount set forth in Section 6.16(a)(i)
of the Credit Agreement for the corresponding period.
 
2.           Capital Expenditures.
 
Borrowers’ and their Subsidiaries’ Capital Expenditures from the beginning of
Borrowers’ most recent Fiscal Year to the date hereof is ____________, which
[is/is not] greater than or equal to the amount set forth in Section 6.16(b)(i)
of the Credit Agreement.
 